Citation Nr: 1825458	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-37 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office 
in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of service connection for a low back disorder and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen the Veteran's claim of service connection for a cervical strain and, if so, whether service connection is warranted.

3.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from April 1993 to January 1995.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision of the Huntington, West Virginia, Regional Office (RO). In September 2014, the Veteran was afforded a hearing with a Decision Review Officer (DRO) and in December 2017, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. Transcripts of both hearings are in the record.

The issue service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At his December 2017 Board hearing, the Veteran notified the Board that he wished to withdraw his appeal as to the issue of whether new and material evidence has been received to reopen the Veteran's claim of service connection for a low back disorder and, if so, whether service connection is warranted.

2.  At his December 2017 Board hearing, the Veteran notified the Board that he wished to withdraw his appeal as to the issue of whether new and material evidence has been received to reopen the Veteran's claim of service connection for a cervical strain and, if so, whether service connection is warranted.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of whether new and material evidence has been received to reopen the Veteran's claim of service connection for a low back disorder and, if so, whether service connection is warranted, have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal of the issue of whether new and material evidence has been received to reopen the Veteran's claim of service connection for a cervical strain and, if so, whether service connection is warranted, have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105 (2012). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017). Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204. In the present case, the Veteran has withdrawn the appeal of the issues of  whether new and material evidence has been received to reopen the Veteran's claim of service connection for a low back disorder and, if so, whether service connection is warranted, and whether new and material evidence has been received to reopen the Veteran's claim of service connection for a cervical strain and, if so, whether service connection is warranted, and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the issue of whether new and material evidence has been received to reopen the Veteran's claim of service connection for a low back disorder and, if so, whether service connection is warranted, is dismissed.

The appeal of the issue of whether new and material evidence has been received to reopen the Veteran's claim of service connection for a cervical strain and, if so, whether service connection is warranted, is dismissed.


REMAND

The Board has determined that additional development is necessary as to the issue of service connection for an acquired psychiatric disorder and the appeal is, therefore, REMANDED as directed below.

1.  Reasons for the remand:

Remand is necessary to obtain a new VA medical opinion. The November 2012 opinion is not responsive as it is based on a theoretical psychiatric disorder rather than on specifically diagnosed disorders. The examiner stated "any current mental health condition, if diagnosed, would NOT be secondary to his [service connected] conditions." VA treatment records indicate that the Veteran has been diagnosed with several specific psychiatric disorders. A new VA medical opinion as to each of those disorders is necessary.

Remand is also necessary to attempt to obtain private treatment records. The Veteran's representative sent in a CD containing treatment records to VA but the files could not be opened. A January 2018 memorandum to the file states that the files were in a format VA equipment could not open. It noted that the files were in PDF format. Another attempt to obtain those records is necessary. 

Additionally, at the December 2017 Board hearing, the Veteran's representative referred to a private medical opinion that is not in the record. Remand is necessary to obtain that record.

2.  Advise the Veteran that he may submit any additional medical and non-medical evidence relating to his claimed acquired psychiatric disorder that is not already in VA's possession. Specifically request authorization to obtain:

*all records contained on the CD received by VA but which was unreadable.

*May 2014 private medical opinion from Dr. A.

3.  Schedule the Veteran for VA psychiatric and PTSD examinations to obtain an opinion as to the nature and etiology of all acquired psychiatric disorders. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  State all acquired psychiatric disorders which the Veteran has or has had any point during the pendency of the appeal. If a diagnosis conflicts with a prior diagnosis, please explain the rationale for the new diagnosis. If it is a matter where the disorder resolved, the examiner should explain the reason for such resolution. The examiner should also attempt to identify the time at which the disorder resolved. In such a case, the examiner should render the below-requested opinions as to the period during which the disorder was present.

b.  whether each identified acquired psychiatric disorder was caused by any in-service event, disorder, injury, or disease, or in any way originated during service.

c.  whether each identified acquired psychiatric disorder was caused by a service-connected disorder.

d.  whether each identified acquired psychiatric disorder was aggravated by a service-connected disorder.

Service connection is currently in effect for migraine headaches, tinnitus, status-post cholecystectomy with associated painful surgical scar, and right ear hearing loss.

IN ADDITION TO ANY EVIDENCE ADDED TO THE FILE AS A RESULT OF THE ABOVE-DIRECTED DEVELOPMENT, the examiner's attention is drawn to the following:

*October 1994 service treatment record indicating that the Veteran sought treatment for chest pain. He was diagnosed with non-specific chest pain versus gastrointestinal disturbance possibly secondary to anxiety. It was noted that he was referred to the chaplain. VBMS Entry 12/9/2014, p. 149.

*Undated service treatment record indicating that the Veteran sought treatment for chest pain. It was noted that the diagnosis was suspected chest pain with hyperventilation and diaphoresis secondary to anxiety and that it was a reaction to his wife's premature labor and delivery. A note was made to involve his ship's chaplain and the Veteran was prescribed medication. VBMS Entry 12/9/2014, p. 151.

*January 1995 report of medical history at service separation where the Veteran indicated that he had depression or excessive worry and where the examiner wrote "when wife was thinking of divorcing him he felt depressed and worried. Wife does not want a divorce currently. Denies any worry or depression currently." VBMS Entry 2/11/1997, p. 5-6.

*September 2012 claim where the Veteran reported that depression began in 1994 following his gallbladder surgery.

*September 2012 statement from the Veteran that his depression started before his gallbladder surgery as a result of isolation due to an incorrect Hepatitis C diagnosis and difficulty with his family.

*November 2012 statements from the Veteran's family and friends describing psychiatric symptoms that have arisen since the Veteran separated from service.

*November 2012 statement from the Veteran describing several in-service incidences that he contends contributed to his psychiatric disorders. VBMS Entry 11/16/2012.

*November 2012 statement from the Veteran describing current psychiatric symptoms that he contends arose in service. VBMS Entries 11/23/2012.

*November 2012 VA examination which states that the Veteran had a prior diagnosis of anxiety disorder not otherwise specified (NOS).

*December 2012 statement from the Veteran describing psychiatric symptoms that he contends arose in service and others that he believes were caused or aggravated by his service-connected disorders. VBMS Entry 12/27/2012.

*January, February, April, and May 2013 statements from the Veteran describing in-service events that he contends caused his psychiatric disorders and stating his contentions about how his service-connected disorders caused and aggravated his psychiatric disorders.

*February 2013 VA psychiatric assessment which states diagnoses of anxiety disorder NOS, depressive disorder NOS, and rule-out panic disorder. VBMS Entry 5/25/2013, p. 61-68.

*May 2013 VA treatment record stating diagnoses of panic disorder with agoraphobia; severe, recurrent major depressive disorder without psychotic features; and obsessive compulsive disorder. VBMS Entry 5/25/2013, p. 31.

*June 2013 notice of disagreement (NOD) where the Veteran reported anxiety and depression beginning in service. VBMS Entries 6/21/2013 and 7/1/2013.

*July 2013 statement from the Veteran's friend about his psychiatric disorder. 

*September 2014 DRO hearing testimony where the Veteran reported that his service-connected headaches cause and aggravate his anxiety and panic attacks.

*December 2017 Board hearing where the Veteran reported that psychiatric symptoms began in service as a result of quarantine due to misdiagnosed Hepatitis C and feeling ostracized and having marital difficulty following the misdiagnosis. He also reported that his service connected disorders, especially his headaches, worsen his psychiatric symptoms. 

4.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


